Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julia Simmons appeals the district court’s order dismissing her complaint as untimely. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simmons v. Inova Health Systems, No. 1:14-cv-00988-CMH-IDD (E.D.Va. Nov. 18, 2014). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions áre adequately presented in the materials before this *163court and argument would not aid the ■ decisional process.

AFFIRMED.